DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Status
Claims 32-50 have been cancelled in the Preliminary Amendments dated 08/13/2020.
Claims 1-31 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15, 17, 19, and 22-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dimberg et al. (US PGPUB 2017/0278647), hereinafter referred to as Dimberg-1, in view of Dimberg et al. (US PGPUB 2017/0278383), hereinafter referred to as Dimberg-2.

As per Claim 1, Dimberg-1 teach a remote control device (Fig 2 Element 100) for use in a load control system (P0021), the remote control device configured to be mounted over an installed mechanical switch (Fig 2 Element 170) that controls whether power is delivered to an electrical load (P0021-0022), the remote control device comprising: a base (Fig 2 Element 110) that defines an opening (Fig 2 Element 112) that is configured to receive a protruding portion of a paddle actuator (Fig 2 Element 172) of the mechanical switch (Fig 2 Element 170) therein, the protruding portion of the paddle actuator projecting outward when the mechanical switch is operated into a position that causes power to be delivered to the electrical load (P0021-0022, 0026, 0039), wherein when the protruding portion is received in the opening, the base at least partially surrounds the paddle actuator (As shown in Fig 9, cover 132 of base 110 surrounds paddle actuator 172); a control unit (Fig 2 Element 130) that is configured to be attached to the base (P0025), the control unit comprising a control interface (P0036-0037) and a housing (Fig 3A-3B Element 132), the control unit further configured to transmit a control signal in response to a user input (P0036-0037), the housing comprising an upper wall, a lower wall, and opposed side walls (As shown in Fig3A-3B, housing 132 has upper, lower, and side walls), the housing defining a void bounded by the upper wall, the lower wall, and the opposed side walls (Fig 3A Element 138); a battery (Fig 3A Element 180) that is configured to power the control unit P0041); and a battery holder (Fig 3A Element 137) that is configured to retain the battery therein (P0041), the battery holder configured to be installed within the void defined by the housing (Fig 9 shows battery 180 within the void once all pieces are coupled together; P0041).

Dimberg-1 fail to teach wherein the battery holder is operable between a first position in a lower portion of the void and a second position in an upper portion of the void.
However, Dimberg-2 teach a remote load control device in which a paddle switch structure is provided where the actuated portion houses a battery which would move from one position to another depending on whether the upper or lower portion of the paddle switch is pressed (Fig 25, 27; Note that a change in angular orientation for the battery implies a change in position as well in spatial terms).
Dimberg-1 and Dimberg-2 are analogous art because they both disclose remote control systems.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the remote control device (as taught by Dimberg-1) with a position-changing battery (as taught by Dimberg-2) in order to use such orientation to determine the amount of power to be delivered to a particular load (Dimberg-2 P0183, 0198).

As per Claim 2, Dimberg-2 in the combination outlined above further teach the remote control device of claim 1 (as described above), wherein the battery holder is operable between the first position and the second position such that the battery holder is configured to be in the first position when an upper portion of the paddle actuator is the protruding portion and the Note that in Dimberg-2 Fig 25, 27, the actuated portion houses a battery which would move from one position to another depending on whether the upper or lower portion of the paddle switch is pressed.  Note that a change in angular orientation for the battery implies a change in position as well in spatial terms).

As per Claim 3, Dimberg-1 in the combination outlined above further teach the remote control device of claim 1 (as described above), wherein at least one of the opposed side walls comprises a rib extending into the void, and wherein the battery holder is configured to be translated along the rib between the first position and the second position (Fig 9 and P0030-0032).

As per Claim 4, Dimberg-1 in the combination outlined above further teach the remote control device of claim 3 (as described above), wherein the battery holder comprises a plurality of tabs configured to captively engage the rib when the battery holder is installed within the control unit (Fig 9 and P0030-0032).

As per Claim 5, Dimberg-1 in the combination outlined above further teach the remote control device of claim 4 (as described above), wherein at least one of the plurality of tabs is configured to abut a front side of the rib and at least one of the plurality of tabs is configured to abut a rear side of the rib such that the battery holder is configured to translate in a plane parallel to the rib (Fig 9 and P0030-0032).

As per Claim 6, Dimberg-2 in the combination outlined above further teach the remote control device of claim 3 (as described above), wherein the rib defines a first stop proximate to the lower wall of the housing and a second stop proximate to the upper wall of the housing (Fig 25 Elements 462 in both upper and lower sides), and wherein the first stop is configured to stop the battery holder in the first position, and wherein the second stop is configured to stop the battery holder in the second position (P0173-0174).

As per Claim 7, Dimberg-1 in the combination outlined above further teach the remote control device of claim 1 (as described above), further comprising a flexible connector configured to electrically connect the battery holder and a printed circuit board of the control unit (P0027, 0034-0035, 0037, 0041).

As per Claim 8, Dimberg-2 in the combination outlined above further teach the remote control device of claim 1 (as described above), wherein the battery holder is configured to be translated within the void between the first position and the second position (Note that in Dimberg-2 Fig 25, 27, the actuated portion houses a battery which would move from one position to another depending on whether the upper or lower portion of the paddle switch is pressed.  Note that a change in angular orientation for the battery implies a change in position as well in spatial terms).

As per Claim 9, the combination of Dimberg-1 and Dimberg-2 outlined above further teaches the remote control device of claim 8 (as described above), wherein the opposed side walls comprise ribs (Dimberg-1 P0030-0032), and wherein the battery holder is configured to be translated along the ribs between the first position and the second position (Note that in Dimberg-2 Fig 25, 27, the actuated portion houses a battery which would move from one position to another depending on whether the upper or lower portion of the paddle switch is pressed.  Note that a change in angular orientation for the battery implies a change in position as well in spatial terms).

As per Claim 10, Dimberg-2 in the combination outlined above further teach the remote control device of claim 1 (as described above), wherein the battery holder is configured to pivot about a pivot axis such that the battery holder is operated between the first position and the second position (Note that in Dimberg-2 Fig 25, 27, the actuated portion houses a battery which would move from one position to another depending on whether the upper or lower portion of the paddle switch is pressed.  Note that a change in angular orientation for the battery implies a change in position as well in spatial terms; P0173-0174).

As per Claim 11, Dimberg-2 in the combination outlined above further teach the remote control device of claim 10 (as described above), wherein the pivot axis is defined by a midpoint of the control unit (Fig 26 Pivot Axis P1).

As per Claim 12, Dimberg-2 in the combination outlined above further teach the remote control device of claim 10 (as described above), wherein the control unit includes a pivot bar that defines the pivot axis (Fig 31 Bar that extends along protrusions 440), and wherein the battery holder is configured to attach to the pivot bar (Note that, in Fig 31, the battery is shown attached to such bar that rungs along protrusions 440).

As per Claim 13, Dimberg-2 in the combination outlined above further teach the remote control device of claim 12 (as described above), wherein the pivot bar is attached to the opposed side walls of the housing (Note that, in Fig 31, the bar that runs along protrusions 440 extends from one sidewall to another).

As per Claim 14, Dimberg-2 in the combination outlined above further teach the remote control device of claim 12 (as described above), wherein the battery holder defines one or more clips configured to attach the battery holder to the pivot bar (Note that, in Fig 31, there are two clips, one on each side, of battery 434, which would, as a result, hold it in place attached to the bar that extends along protrusions 440).

As per Claim 15, Dimberg-2 in the combination outlined above further teach the remote control device of claim 1 (as described above), wherein the battery holder is configured to electrically connect the battery to the control unit (P0041).

As per Claim 17, Dimberg-1 in the combination outlined above further teach the remote control device of claim 1 (as described above), wherein the battery holder comprises a frame, a plate configured to be attached to the frame, and a battery socket, wherein the plate defines an opening configured to receive the battery socket (P0041).

As per Claim 19, Dimberg-1 in the combination outlined above further teach the remote control device of claim 17 (as described above), wherein the frame defines one or more tabs configured to secure the plate within the battery holder (Note that, in the transition from Fig 3A to Fig 4, the upper tab on element 136 holds cover 132 in place with battery compartment 137 when all pieces are put together).

As per Claim 22, Dimberg-1 in the combination outlined above further teach the remote control device of claim 1 (as described above), wherein the base is configured to attach the remote control device to the mechanical switch (P0023-0024).

As per Claim 23, Dimberg-1 in the combination outlined above further teach the remote control device of claim 22 (as described above), wherein the base is configured to be attached to the protruding portion of the paddle actuator (Fig 2, 9 and P0023-0024).

As per Claim 24, Dimberg-1 in the combination outlined above further teach the remote control device of claim 23 (as described above), wherein the base defines a tab configured to attach to the protruding portion of the paddle actuator (P0023-0026).

As per Claim 25, Dimberg-1 in the combination outlined above further teach the remote control device of claim 1 (as described above), wherein the control unit is removably attachable to the base (P0025).

As per Claim 26, Dimberg-1 in the combination outlined above further teach the remote control device of claim 1 (as described above), wherein the void of the control unit is configured to receive the protruding portion of the paddle actuator when the control unit is attached to the base (Fig 9 shows the protruding portion of the paddle switch inside the void once all elements are put together).

As per Claim 27, Dimberg-1 in the combination outlined above further teach the remote control device of claim 1 (as described above), wherein the control unit comprises a wireless communication circuit that is configured to transmit the control signal, the control unit configured to translate the user input from the control interface into the control signal (P0035, 0040).

As per Claim 28, Dimberg-1 in the combination outlined above further teach the remote control device of claim 1 (as described above), further comprising a spacer between the base and the control unit (P0029, 0031, 0035, 0042).

As per Claim 29, Dimberg-1 in the combination outlined above further teach the remote control device of claim 28 (as described above), wherein the spacer is configured to releasably attach to the base and the control unit is configured to releasably attach to the spacer (P0029, 0031, 0035, 0042; Note that transition from Fig 2-4 shows the releasable nature of elements).

As per Claim 30, Dimberg-1 in the combination outlined above further teach the remote control device of claim 29 (as described above), wherein the spacer defines auxiliary attachment tabs that are configured to engage the control unit (Fig 2 Elements 116; P0025, 0039).

As per Claim 31, Dimberg-1 in the combination outlined above further teach the remote control device of claim 29 (as described above), wherein the spacer defines snaps that are configured to engage the base (Fig 2 Elements 116; P0025, 0039).

Claims 16, 18, and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dimberg-1 in view of Dimberg-2, as applied to claims 1-15, 17, 19, and 22-31 above, and further in view of Dimberg et al. (US PGPUB 2017/0354011), hereinafter referred to as Dimberg-3.

As per Claim 16, the combination of Dimberg-1 and Dimberg-2 outlined above teaches the remote control device of claim 15 (as described above).


However, Dimberg-3 teaches a control device user interface in which the batteries 360 may be held in place by a battery retention strap 364, which may also operate as a negative electrical contact for the batteries and tamper resistant fastener for the batteries. The flexible PCB may comprise a contact pad 366 that may operate as a positive electrical contact for the batteries 360.  The battery retention strap 364 may comprise a leg 368 that ends in a foot 370 that may be electrically connected to a flexible pad 372 (e.g., as shown in FIG. 5) on the flexible PCB 330. The battery retention strap 364 may be held in place by a battery retention screw 374 received in an opening 376 in the carrier 332  (Fig 6 and P0061).
Dimberg-1, Dimberg-2, and Dimberg-3 are analogous art because they all disclose remote control systems.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the remote control device (as taught by the combination of Dimberg-1 and Dimberg-2) with positive and negative battery contacts (as taught by Dimberg-3) since such contacts would be required for an electrical current to flow out of the battery and power corresponding elements (as it would be recognized by a person having ordinary skill in the art before the effective filing date of the claimed invention).

As per Claim 18, the combination of Dimberg-1 and Dimberg-2 outlined above teaches the remote control device of claim 17 (as described above).

The combination of Dimberg-1 and Dimberg-2 outlined above fails to teach wherein the battery socket defines a plurality of clips configured to secure the battery socket to the plate.
However, Dimberg-3 teaches a control device user interface in which the batteries 360 may be held in place by a battery retention strap 364, which may also operate as a negative electrical contact for the batteries and tamper resistant fastener for the batteries. The flexible PCB may comprise a contact pad 366 that may operate as a positive electrical contact for the batteries 360.  The battery retention strap 364 may comprise a leg 368 that ends in a foot 370 that may be electrically connected to a flexible pad 372 (e.g., as shown in FIG. 5) on the flexible PCB 330. The battery retention strap 364 may be held in place by a battery retention screw 374 received in an opening 376 in the carrier 332 (Fig 6 and P0061).
Dimberg-1, Dimberg-2, and Dimberg-3 are analogous art because they all disclose remote control systems.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the remote control device (as taught by the combination of Dimberg-1 and Dimberg-2) with electrically-conducive battery securing elements (as taught by Dimberg-3) since such elements would be required for an electrical current to flow out of the battery and power corresponding elements (as it would be recognized by a person having ordinary skill in the art before the effective filing date of the claimed invention).

As per Claim 20, the combination of Dimberg-1 and Dimberg-2 outlined above teaches the remote control device of claim 17 (as described above).

The combination of Dimberg-1 and Dimberg-2 outlined above fails to teach wherein the battery holder is configured to receive a retaining clip to secure the battery within the battery holder.
However, Dimberg-3 teaches a control device user interface in which the batteries 360 may be held in place by a battery retention strap 364, which may also operate as a negative electrical contact for the batteries and tamper resistant fastener for the batteries. The flexible PCB may comprise a contact pad 366 that may operate as a positive electrical contact for the batteries 360.  The battery retention strap 364 may comprise a leg 368 that ends in a foot 370 that may be electrically connected to a flexible pad 372 (e.g., as shown in FIG. 5) on the flexible PCB 330. The battery retention strap 364 may be held in place by a battery retention screw 374 received in an opening 376 in the carrier 332 (Fig 6 and P0061).
Dimberg-1, Dimberg-2, and Dimberg-3 are analogous art because they all disclose remote control systems.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the remote control device (as taught by the combination of Dimberg-1 and Dimberg-2) with electrically-conducive battery securing elements (as taught by Dimberg-3) since such elements would be required for an electrical current to flow out of the battery and power corresponding elements (as it would be recognized by a person having ordinary skill in the art before the effective filing date of the claimed invention).

As per Claim 21, Dimberg-1 in the combination outlined above further teach the remote control device of claim 20 (as described above), wherein the retaining clip defines a plurality of tabs configured to engage complimentary features on the plate (Fig 6 and P0061; Note more than one tab on each side of the battery for complimentary holding battery in place with carrier 332).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Harte et al. (US PGPUB 2018/0116039) disclose examples of a remote control device that provides a retrofit solution for an existing switched control system. The remote control device may comprise a control circuit, a rotatable portion, a magnetic ring coupled to the rotatable portion, and first and second Hall-effect sensor circuits configured to generate respective first and second sensor control signals in response to magnetic fields generated by the magnetic elements. The control circuit may operate in a normal mode when the rotatable portion is being rotated, and in a reduced-power mode when the rotatable portion is not being rotated. The control circuit may disable the second Hall-effect sensor circuit in the reduced-power mode. The control circuit may detect movement of the rotatable portion in response to the first sensor control signal in the reduced-power mode and enable the second Hall-effect sensor circuit in response to detecting movement of the rotatable portion.
Jones et al. (US PGPUB 2015/0294816) disclose systems and techniques for an interchangeable back system for programmable switches. A programmable switch, remote 
Karc et al. (US PGPUB 2018/0110114) disclose a faceplate remote control device which may be attached to a wall-mounted mechanical light switch that has a toggle actuator. The faceplate remote control device may include a toggle indicator that detects operation of the toggle actuator of the mechanical switch. The toggle indicator may cause the generation of an indication of detected operation of the toggle actuator. The toggle indicator may comprise a sliding member that is configured to move with the toggle actuator. The toggle indicator may comprise an obstruction detection device that includes an infrared (IR) transmitter and an IR receiver. The faceplate remote control device may include a control circuit and a wireless communication circuit. The control circuit may be configured to cause the wireless communication circuit to transmit one or more messages in response to detecting operation of the toggle actuator of the mechanical switch.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORLANDO BOUSONO whose telephone number is (571)270-5261. The examiner can normally be reached Monday - Friday 9:00am - 5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571) 272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ORLANDO BOUSONO/Primary Examiner, Art Unit 2685